Personal Securities Trading Policy November 2006 Table of contents Topic Page(s) Chairman’s Letter 1 Introduction 2 Your Compliance is Required 3 Getting Help 4 Classification of Employees 5-6 General Standards of Conduct 7-13 Your Responsibility 7 Customer Interests 7 Fiduciary Duties 7 Protecting Material Nonpublic Information and Compliance with Securities Laws 7-9 Dealing in Funds 9 When You Trade in Mellon Securities 10-11 General Restrictions 10 Mellon 401(k) Plan 10 Mellon Employee Stock Options 11 Mellon Employee Stock Purchase Plan (ESPP) 11 Mellon Restricted Stock 11 When You Trade in Non-Mellon Securities 12-13 General Restrictions 12 Initial Public Offerings 12 Private Placements 13 Additional Rules for ADM and Investment Employees 14-20 Summary of Requirements 14 Report Securities Accounts and Holdings, including Proprietary Funds 15 Report Transactions and Update Holdings on a Quarterly Basis 16 Obtain Preclearance Prior to Initiating a Transaction 16-17 Avoid Short-Term Trading 18 Additional Requirements for ADM Employees 18-20 Special Purpose ADM Quarterly Securities Report 18 Contemporaneous Disclosures 18-19 Restrictions for ADMs who are Portfolio Managers (“7 Day Blackout Period”) 19 Requirements for ADMs who are MCADMs (Transactions & Holdings in Micro-Cap Securities) 20 Additional Rules for Insider Risk Employees 21-23 Summary of Requirements 21 Report Securities Accounts, Holdings and Transactions 21-22 Update Securities Holdings 22 Obtain Preclearance Prior to Initiating a Securities Transaction 23 Additional Rules for Other Employees 24 Dealing in Mellon securities (outside of Mellon employee benefit programs) 24 Credit or Advisory Relationship 24 Reporting Securities Holdings and Transactions 24 Supplemental Information 25-26 Employees’ Financial Information 25 Restricted List 25 Standards For Preclearance of De Minimis Transactions 25-26 Glossary Definitions 27-32 Chairman’s Letter Dear Fellow Employee: The highest standards of ethical business practices and unwavering loyalty to our customers have been the cornerstones of our culture since Mellon was founded in 1869.Our Shared Values – Integrity, Teamwork and Excellence – are our guiding principles and underscore our commitment to conduct Mellon’s business honorably at all times. We have many opportunities to grow and strengthen our company. But we must deal effectively with the inherent risk that comes with managing an expanding complex global operation. Building a reputation of integrity takes the hard work of many people over many years.But reputations are fragile and can be damaged by just one person making a poor decision.So every Mellon employee must accept personal responsibility for our good reputation and work each day to maintain it. One area of particular importance is the continued emphasis Mellon places on ensuring that our personal investments are free from conflicts of interest and in full compliance with the laws and regulations of all jurisdictions in which Mellon does business. Mellon’s leading role in the investment industry carries with it special responsibilities for each of us to preserve the integrity and credibility of that industry.To respond to regulations and satisfy our desire to demonstrate our commitment to the highest ethical business standards, the Personal Securities Trading Policy has been revised.Most significantly, two separate editions of the Policy– which addressed different groups of employees based on job function – have been simplified into one consolidated version that will better serve your needs through improved readability. I urge you to take the time to fully understand the policy and consult it whenever you are unsure about appropriate activity regarding your investments.We are all responsible for following the procedures and respecting the limitations placed on our personal investments as described in the Personal Securities Trading Policy. Sincerely, Bob Kelly Chairman, President and Chief Executive Officer Introduction Purpose of the Policy The Personal Securities Trading Policy (the “Policy”) is designed to reinforce Mellon Financial Corporation’s (“Mellon’s”) reputation for integrity by avoiding even the appearance of impropriety in the conduct of Mellon’s business.The Policy sets forth procedures and limitations which govern the personal securities transactions of every Mellon employee. Mellon and its employees are subject to certain laws and regulations governing personal securities trading, including the securities laws of various jurisdictions.Mellon expects its employees to adhere to such laws and has developed this Policy to promote the highest standards of behavior and ensure compliance with applicable laws. Policy Administration The Policy is developed, interpreted, and administered by the Ethics Office.Amendments or waivers may only be granted at the discretion of the Manager of the Ethics Office.Any waiver or exemption will be official only if evidenced in writing.All waivers or exemptions will be maintained in the Ethics Office. Mellon has formed an Investment Ethics Council (IEC), which is composed of investment, legal, risk management, compliance and ethics representatives of Mellon and its affiliates.The IEC will provide interpretive guidance to the Ethics Office and will specifically oversee the personal trading activities of employees designated as Access Decision Makers (ADMs).The IEC will meet periodically to consider issues related to personal securities trading and investment activity by ADMs. General Covered Activities All employees of Mellon and subsidiaries more than 50% owned by Mellon are subject to this Policy. This includes all full-time, part-time, benefited and non-benefited, exempt and non-exempt employees.The Policy’s applicability to consultants and contract or temporary employees (including interns) will be determined on a case-by-case basis (see section titled “Classification of Employees – Consultants, Independent Contractors and Temporary Employees” for a more detailed discussion). The provisions of the Policy have worldwide applicability and cover trading in any part of the world.Employees are also subject to applicable laws of jurisdictions in those countries in which they conduct business.To the extent any particular portion of the Policy is inconsistent with, or in particular less restrictive than such laws, employees should consult the General Counsel or the Manager of the Ethics Office. This Policy covers the personal trading activities of all employees in their own accounts and in accounts in which they have indirect ownership.Employees are reminded that various securities laws attribute ownership to anyone who has the opportunity, directly or indirectly, to share in any profits from a transaction in those securities.This means employees will be held to full compliance for trading that occurs in accounts not owned directly by the employee, but deemed to be indirectly owned. While employees should consult the Glossary for a complete definition of the terms “security” and“indirect ownership”, in general they mean: • security– any investment that represents an ownership stake or debt stake in a company or government.While the Policy provides for exemptions for certain securities, all securities are covered unless expressly exempt from reporting or preclearance. • indirect ownership– you are presumed to have indirect ownership of accounts held by members of your family with whom you share a household.This includes your spouse, your children, and any other family member in your home.Generally, you are deemed to be the indirect owner of securities if you have the opportunity to directly or indirectly share, at any time, in profits derived from transactions in such securities.Employees are strongly urged to carefully review the definition of indirect ownership in the Glossary as securities held in trusts and partnerships may be covered by this Policy. 2 Your Compliance is Required Employees should be aware that they may be held personally liable for any improper or illegal acts committed during the course of their employment and that “ignorance of the law” is not a defense.Employees may be subject to civil penalties such as fines, regulatory sanctions including suspensions, as well as criminal penalties. Employees must read the Policy and must comply with it – in this regard, employees should comply with the spirit of the Policy as well as the strict letter of its provisions.Failure to comply with the Policy may result in the imposition of serious sanctions, including, but not limited to, disgorgement of profits, cancellation of trades, selling of positions, dismissal, substantial personal liability and referral to law enforcement agencies or other regulatory agencies. Employees must also comply with Mellon’s Code of Conduct, which addresses compliance with laws, conflicts of interest, respecting confidential information and other ethical issues. Mellon will provide all employees with copies of the Policy and all amendments. This may be through on-line access.Periodically, you may be required to acknowledge your receipt of the Policy and any amendments.This may be through on-line certification. 3 Getting Help Mellon wants to hear from you. If you have a question about the Policy, Code of Conduct or related Corporate Policies, or if you want to report a concern regarding ethical business conduct, please contact Mellon’s Ethics Office.Known violations of the Policy must be reported and either the Mellon Ethics Help Line or the Ethics Point® Report Line may be used for this purpose.Below is the relevant contact information. Mellon’s Ethics Help Line -
